AMENDMENT TO LOAN TRANSACTION AGREEMENT




THIS AMENDMENT TO LOAN TRANSACTION AGREEMENT (the “Amendment”) is made and
entered into effective as of the 31st day of October, 2008, by and between
Silvergraph International, Inc. (the “Company”) and the undersigned holders of
promissory notes referenced below (the “Holders”), upon the following premises:




A.

Holders are the holders of certain 7% Convertible Promissory Notes dated January
25, 2008 (the “Notes”) which were purchased from the Company pursuant to the
terms of a Subscription Agreement and Security Agreement of the same date.   




B.

The obligations represented by the Notes have been amended by a 1st Amendment to
the 7% Notes due May 31, 2008, dated May 31, 2008; a 2nd Amendment to the 7%
Notes Due June 30, 2008, dated June 20, 2008; and a 3rd Amendment to the 7%
Notes due August 31, 2008, dated August 31, 2008 (the “Prior Amendments”) which
are incorporated herein by reference.   For purposes of this Amendment, the
Notes, Subscription Agreement and Security Agreement, as amended by the Prior
Amendments, are hereby collectively referred to as the “Bridge Loan Agreement.”
  




C.

Under the terms of the Bridge Loan Agreement, the Maturity Date of the Notes is
October 31, 2008.    




D.

The Company has asked for, and the Holders have agreed to provide, an extension
to the Maturity Date.   As consideration for such extension, the Company has
agreed to grant to Holders shares of common stock of the Company.  




NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:    




1.

Section 2.0 of the Note entitled Maturity. The Maturity Date for the Notes is
hereby extended from October 31, 2008, to December 15, 2008.




2.

Issuance of Shares.  Contemporaneously with the execution of this Amendment, and
as compensation for Holders’ agreement to extend the Maturity Date, as set forth
in paragraph 1 above, the Company shall issue to the Holders, pro rata, a total
of 9,000,000 shares of Common Stock of the Company, par value $0.001 (the
“Shares”), in the respective amounts set forth listed opposite Holder’s
signature, below.  The Company will issue to each Holder a stock certificate of
the Company representing the respective number of shares of Common Stock
opposite Holder’s name, below.  The Company represents that Shares upon
issuance:  (a) shall be free of any liens, claims and encumbrances, subject to
restrictions upon transfer under the Securities Act of 1933 (the “1933 Act”) and
any applicable state securities laws; and (b) shall not have been issued or sold
in violation of any preemptive or other similar rights of the holders of any
securities of the Company.  Holders each represent that:  (a)  Holder is an
“accredited investor” as such term is defined in Regulation D promulgated under
the 1933 Act and is experienced in investments and business matters; and (b)
Holder is acquiring the Shares as set





Amendment to Loan Transaction Agreement

Page 1




--------------------------------------------------------------------------------

forth opposite Holder’s signature, as principal for its or his own account for
investment purposes only and not with a view to or for distributing or reselling
such Shares or any part thereof, without prejudice, however, to Holder’s right
at all times to sell or otherwise dispose of all or part of the Shares in
compliance with applicable federal and state securities laws.    Holders further
acknowledge the Shares are “restricted securities” within the meaning of the
1933 Act, and as such may not be sold in the absence of registration or an
exemption from such registration.  




3.

Cooperation.  Each of the Parties to this Amendment agree to execute such
documents and take such further action as may be necessary to carry out the
objectives of this Amendment.  In addition, the Company covenants to take all
reasonable steps to comply with the terms of the Bridge Loan Agreement.




4.

Scope of Amendment.  Except as amended above, the terms contained in the Bridge
Loan Agreement (including the Prior Amendments) shall remain the same and in
full force and effect.   




[Signature page follows]





Amendment to Loan Transaction Agreement

Page 2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and delivered on the date
hereof by the duly authorized representative of the Company and the Holders.




COMPANY:




SILVERGRAPH INTERNATIONAL, INC.







By:

/s/ James R. Simpson

Name:

James R. Simpson

Title:

Chief Executive Officer

Date:

11/12/2008




HOLDERS:




ANTAEUS CAPITAL PARTNERS, LLC




By:

/s/ Cesar Moya

5,447,368

Name:

Cesar Moya

No. of Shares

Title:

Authorized Signatory

Date:

11/12/2008




THOMAS G. SCHUSTER




/s/ Thomas G. Schuster

2,368,421

Name:

Thomas G. Schuster

No. of Shares

Date:

11/12/2008




ROBERT J. NEBORSKY M.D. INC.

COMBINATION RETIREMENT TRUST







By:

/s/ Robert J. Neborsky

1,184,211

Name: Robert J. Neborsky

No. of Shares

Title:

Authorized Signatory

Date:

11/10/2008











Amendment to Loan Transaction Agreement

Page 3


